        Case 1:18-cv-10225-MLW Document 554 Filed 10/23/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners, )
                                         )
        v.                               )
                                         )
CHAD WOLF, Acting Secretary of Homeland )
Security, et al.,                        )
                                         )
                 Defendants-Respondents. )

   RESPONDENTS’ PARTIALLY ASSENTED-TO MOTION FOR LEAVE TO FILE
                              REPLY

       Pursuant to L.R. 7.1(b)(3), Respondents move this Court for leave to file a reply in further

support of their motion for a protective order under Rule 2(b) and to limit the scope of a deposition

under Rule 30(d)(3)(B). ECF No. 548. Petitioners’ 20-page opposition includes a number of

arguments and references excerpts from recent depositions to which Respondents wish to respond.

ECF No. 550 (filed October 19, 2020). Respondents now request leave to file a 15-page reply to

address these arguments and cases by October 28, 2020.

       Counsel for Respondents conferred with counsel for Petitioners via email on October 23,

2020. Counsel for Petitioners only assent to this motion to the extent Respondents’ reply brief is

limited to 10 pages. However, Respondents have good cause to file a 15-page reply. First,

Petitioners’ opposition was 20 pages and Respondents require additional pages to respond to

Petitioners’ arguments. See ECF No. 550. Second, Respondents intend to include excerpts from

recent depositions that, due to formatting rules, require more space. Finally, due to the challenges
         Case 1:18-cv-10225-MLW Document 554 Filed 10/23/20 Page 2 of 3



presented by and the limitations of telephonic hearings during the COVID-19 pandemic, detailed

briefing will assist in the Court’s administration of justice in this matter.


           Respectfully submitted this 23rd day of October, 2020.

                                               JEFFERY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director
                                               Office of Immigration Litigation

                                               LAUREN E. FASCETT
                                               Senior Litigation Counsel

                                               /s/ Mary L. Larakers.
                                               MARY L. LARAKERS
                                               Trial Attorney
                                               U.S. Department of Justice, Civil Division
                                               Office of Immigration Litigation
                                               District Court Section
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
                                               (202) 353-4419
                                               (202) 305-7000 (facsimile)
                                               mary.l.larakers@usdoj.gov

                                               Counsel for Respondents




                                                   2
        Case 1:18-cv-10225-MLW Document 554 Filed 10/23/20 Page 3 of 3



                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for Petitioners’
who assented to Respondents filing a 10-page reply.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney


                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.



                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: October 23, 2020                              Trial Attorney




                                                 3
